NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN W. BEVER; KAREN L. BEVER,                 No. 16-15797

                Plaintiffs-Appellants,          D.C. No. 1:16-cv-00079-AWI-SKO

 v.
                                                MEMORANDUM*
QUALITY LOAN SERVICE
CORPORATION; CITIMORTGAGE INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Glenn W. Bever and Karen L. Bever appeal pro se from the district court’s

judgment dismissing their action alleging violations of the Fair Debt Collection

Practices Act related to the foreclosure of their home. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal on the basis of res judicata.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Headwaters, Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 (9th Cir. 2005). We

affirm.

      The district court properly dismissed the Bevers’ action as barred by the

doctrine of res judicata because the Bevers’ claims arose out of the same

transactional nucleus of facts as their claim in a prior federal action between the

parties or those in privity that resulted in a final judgment on the merits. See id. at

1052 (elements of res judicata).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     16-15797